WALKER, Justice, for the Court:
This appeal arises from the Circuit Court of Lee County, Mississippi, where Zequiel Montez and his wife, Juana, sued Benjamin Douglas Lindsey and his employer, Lucky Star Industries, Inc., for injuries resulting from a traffic accident. Judgment was entered on a jury verdict for Mr. and Mrs. Montez in the amount of $5,000.00 and $15,-000.00, respectively. From that judgment the defendants have appealed.
We have recently considered a companion case, Astro Transport, Inc. v. Zequiel Mon-tez, 381 So.2d 601 (1980). For the same reasons stated in that opinion, we must reverse and remand for a new trial. The trial court improperly excluded portions of the deposition of the highway patrolman who investigated the accident.
REVERSED AND REMANDED.
PATTERSON, C. J., SMITH and ROBERTSON, P. JJ., and SUGG, BROOM, LEE, BOWLING and COFER, JJ., concur.